 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEFFREY WIDLE,                                    No. 2:16-CV-0952-DMC
12                       Plaintiff,
13            v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brought this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Final judgment was entered on August 15, 2018. Pending before the court is the parties’

21   stipulation for the award of attorney’s fees under the Equal Access to Justice Act (EAJA). Good

22   cause appearing therefor, plaintiff is awarded $6,000.00, subject to the terms of the parties’

23   stipulation.

24                  IT IS SO ORDERED.

25

26   Dated: November 13, 2018
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
